Citation Nr: 0946345	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  08-14 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to a compensable rating for the service-connected 
breast lump and bilateral gynecomastia.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Air Force 
from September 1990 to September 1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the RO.  

In July 2009, the Veteran, sitting at the RO, testified at a 
hearing held at the RO before the undersigned Veterans Law 
Judge.  A transcript of this hearing is associated with the 
claims file.  

In a rating decision of December 2008, the RO had granted 
service connection for low back strain, rated as 10 percent 
disabling; for folliculitis, rated as noncompensably 
disabling; and for testicle enlargement, rated as 
noncompensably disabling.  



FINDING OF FACT

The service-connected gynecomastia is currently manifested by 
enlarged tissue with a healed surgical biopsy scar on the 
left and residual tenderness of the nipple and the areola of 
both breasts.  



CONCLUSION OF LAW

The criteria for the assignment of an increased rating of 10 
percent for the service-connected gynecomastia with a 
surgical biopsy scar and residual tenderness of the nipple 
and the areola of both breasts are met.  38 U.S.C.A. §§ 1131, 
1155 (West 2002 & Supp. 2009); 38 C.F.R. § 3.321(b)(1), §§ 
4.1-4.10, , 4.116, 4.118, Diagnostic Codes 7699-7628, 7801-
7805  (2009).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.     §§ 5100, 5102, 5103A, 5106, 5107, and 
5126, was signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  

The Board notes that a "fourth element" of the notice 
requirement, requesting the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 
3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).  

The Veteran was provided notice of VCAA in March 2007 prior 
to the initial adjudication of his claim in an August 2007 
rating decision.  The VCAA letter indicated the types of 
evidence necessary to substantiate the claim, and the 
division of responsibility between the Veteran and VA for 
obtaining that evidence, including the information needed to 
obtain both his private and VA medical treatment records.  

Thereafter, the Veteran also received notice pertaining to 
the downstream disability rating and effective date elements 
of the claim, with subsequent adjudication of his claim in a  
December 2008 Supplemental Statement of the Case.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini, 18 
Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

Further, a May 2008 letter provided information consistent 
with the Court's holding in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Regardless, the case was vacated and 
remanded sub nom in Vazquez-Flores v. Shinseki, No. 08-7150 
(Fed. Cir. Sep. 4, 2009); and, therefore such notification is 
no longer required.  

The Veteran was afforded a VA examination in April 2007 and 
January 2008 in connection with the appeal.  

Accordingly, the Board finds that no prejudice to the Veteran 
will result from the adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).  

The Board also finds that all relevant evidence necessary for 
an equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes VA examination reports, VA 
medical records, and statements from the Veteran and his 
representative.  

The Veteran has not indicated that he has any further 
evidence to submit to VA, or which VA needs to obtain.  There 
is no indication that there exists any additional evidence 
that has a bearing on this case that has not been obtained.  

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103.  


II.  Entitlement to a Compensable Rating for a Breast Lump 
and Bilateral Gynecomastia

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1.  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4.  Specific 
diagnostic codes will be discussed where appropriate.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2.  

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  

The relevant focus for adjudicating an increased rating claim 
is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed 
until VA makes a final decision on the claim.  See generally 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All reasonable doubt is resolved 
in the Veteran's favor.  

The Veteran' service-connected breast lump and bilateral 
gynecomastia is currently rated as noncompensably disabling 
under the provisions of 38 C.F.R. Part 4, Diagnostic Code 
7699-7628.  See 38 C.F.R. § 4.27 [hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires use 
of an additional diagnostic code to identify the basis for 
the evaluation assigned; the additional code is shown after 
the hyphen].  

The Veteran underwent a VA examination in April 2007.  He 
reported that his gynecomastia had been attributed to the use 
of medication for his service-connected anxiety disorder.  He 
was offered surgical treatment, but declined because of the 
risk of recurrence.  

The Veteran also reported being unable to be in public 
without a shirt and having to wear loose-fitting shirts so 
that his gynecomastia cannot be detected.  

The VA examiner noted that the Veteran had prominent female-
appearing breasts.  The right breast was greater than the 
left.  He was diagnosed with significant gynecomastia that 
was attributed to his anxiety and depression medications.  

A December 2007 VA treatment record noted that the Veteran 
complained of painful swelling of his breasts.  The Veteran 
had a negative biopsy of the breast.  

The Veteran underwent another VA examination in January 2008 
and told the VA examiner that, after developing a lump in the 
left breast, a biopsy revealed a benign lesion.  He told the 
VA examiner that his breasts were progressively getting 
larger.  He reported having constant pain and tenderness of 
the breasts.  He also stated that his areolas had hair 
growth/folliculitis and could be painful and tender.  

Upon examination, the right breast was larger than the left, 
and the gynecomastia was very prominent.  The left breast 
protruded out approximately 13 cm from the axillary line and 
the right protruded approximately 17 cm from the axillary 
line.  The right areola was larger than the left.  There was 
no drainage from the nipples.  The breasts were mildly 
diffusely tender.  

The Veteran was diagnosed with marked gynecomastia and a 
history of a benign left breast lump.  The VA examiner noted 
that the Veteran's condition was very noticeable and caused 
him significant discomfort.  He also noted that the marked 
gynecomastia was affecting the Veteran's job and his ability 
to lift and bend; however, he was still working with changed 
job responsibilities.  

A September 2008 VA examination for the Veteran's 
folliculitis and testicular enlargement noted that the 
Veteran had a constant rash around the areola, bilaterally, 
due to the rubbing of his areola against his shirt secondary 
to the gynecomastia.  

The VA examiner also noted that the Veteran had to wear a 
supportive device to hold his breasts up, which likely caused 
chronic irritation to his areolas.  

At his July 2009 hearing, the Veteran testified that he 
worked as a procurement specialist.  He stated that the 
enlargement of his breasts caused back pain, which affected 
his ability to lift.  He also stated that he had a biopsy 
about five years ago.  He reported having pain, tenderness, 
discharge and blood.  (See hearing transcript, pp. 11-12, 16-
17).  

Under Diagnostic Code 7628 of the Rating Schedule, it states 
that the rating of benign neoplasms of the gynecological 
system or breast should be evaluated based upon the 
impairment in the function of the urinary or gynecological 
systems, or skin.  See 38 C.F.R. § 4.116, Diagnostic Code 
7628.  

A higher rating is not warranted under impairment of function 
involving the urinary or gynecological systems Diagnostic 
Codes 7626 and 7627, as these codes involve removal of 
mammary glands or malignant growths involving the mammary 
glands which are not applicable in the instant case.  See 38 
C.F.R. § 4.116, Diagnostic Codes 7626 and 7627.  

However, the Board finds that the disabling manifestations of 
the service-connected residuals of left breast biopsy and 
bilateral gynecomastia with mild tenderness of the nipple and 
areola of bth breasts is more appropriately rated by analogy 
based on the criteria for superficial, unstable or painful 
scar on under 38 C.F.R. Part 4, §§ 4.116, 4.118, Diagnostic 
Codes 7628 and 7804.  

Therefore, the Board finds that a 10 percent evaluation is 
for application under Diagnostic Code 7804 on the basis of 
his having two painful scars.  Further, a 10 percent rating 
would be the highest rating assignment under these criteria 
or under other criteria absent a showing of related muscle 
impairment or actual breast impairment.  

The Board finds that the disability has been no more than 10 
percent disabling since the date his claim was filed, so his 
rating cannot be "staged" because this represents his 
greatest level of functional impairment attributable to this 
condition since that date.  Hart, supra.  

Significantly, the RO recently granted service connection and 
assigned a no percent rating for folliculitis as secondary to 
the gynecomastia.  

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  

The record reflects that the Veteran has not required 
frequent, or indeed any, hospitalization for his service-
connected disability and that the manifestations of the 
disability are not in excess of those contemplated by the 
assigned rating.  

There is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned rating.  

In addition, marked interference with employment is not 
demonstrated.  The evidence of record indicates that he works 
full-time as a procurement specialist.  There is no showing 
that the Veteran's gynecomastia and residual biopsy scar 
significant limits his industrial adaptability.  

As explained, the gynecomastia is not productive of any 
discernable loss of function.  The Veteran has reported 
having back pain and difficulty lifting as a result of his 
enlarged breasts and wearing supportive undergarments to 
alleviate this problem.  

Significantly, the RO has granted service connection and 
assigned a separate 10 percent rating for low back strain due 
to the service-connected gynecomastia.  

His back symptoms alone cannot be used as a basis for a 
higher rating for the service-connected gynecomastia as it 
would constitute pyramiding; that is, rating the same 
manifestations under a different Diagnostic Code, which is 
not permissible. 38 C.F.R. § 4.14.  

Any occupational impairment due to the service-connected 
residuals of gynecomastia is specifically contemplated in the 
disability rating which is currently assigned.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  

In short, the evidence does not support the proposition that 
the service-connected residuals of gynecomastia presents such 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1).  

Accordingly, in this case, referral of this issue to 
appropriate VA officials for consideration of an 
extraschedular evaluation is not warranted.  





ORDER

An increased rating of 10 percent for the service-connected 
gynecomastia with surgical biopsy scar and residual 
tenderness of the nipple and the areola of both breasts is 
granted; subject to the regulations governing the payment of 
monetary benefits.  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  





 Department of Veterans Affairs


